DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5-8, filed 05/24/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2010/0159375 A1), in view of Sugama et al. (US 2013/0280650 A1).

Zhou teaches a toner composition comprising toners particles which comprise a resin, an optional colorant, an optional wax, and a polyhedral oligomeric silsesquioxane (herein referred to as “POSS”) ([0011]). Examples of suitable resins include styrene acrylates, styrene butadienes, styrene methacrylates ([0013]). In at least embodiment, the resin comprises a styrene acrylate, a styrene butadiene, a styrene methacrylate, or a combination of said compounds (claim 8). Examples of suitable waxes include (but are not limited to) ester waxes obtained from higher fatty acid and monovalent or multivalent lower alcohols, such as butyl stearate, propyl oleate, glyceride monostearate, glyceride distearate, pentaerythritol tetrabehenate; ester waxes obtained from higher fatty acids and multivalent alcohol multimers, such as diethyleneglycol monostearate, dipropyleneglycol distearate, diglyceryl distearate, triglyceryl tetrastearate; sorbitan higher fatty acid ester waxes, such as sorbitan monostearate; and cholesterol higher fatty acid ester waxes, such as cholesteryl stearate ([0028]). These waxes may be used alone or in combination with one another ([0028]). 
The POSS includes compounds with the generic formula (RSiO1.5)n where R can be any various hydrocarbons, siloxanes, or other functional groups and n is 6, 8, 10, 12, or higher ([0037]). The silicon-oxygen framework in the POSS molecules generally contain multiple ring structures in which each silicon atom is bound to one organic group and three oxygen atoms to form a fully condensed polycyclic structure. 

    PNG
    media_image1.png
    339
    402
    media_image1.png
    Greyscale
For example, when n is 8, the structure as follows can form:
Figure 1. An example of the polyhedral oligomeric silsesquioxane from [0037] of Zhou.

Where R1, R2, R3, R4, R6, R6, R7, and R8 can be the same as or different from one another and are, for example, an alkyl group, including linear, branched, saturated, unsaturated, cyclic, acyclic, substituted, and unsubstituted alkyl groups, and wherein hetero atoms either may or may not be present in the alkyl group ([0037], claim 20 of Zhou). The POSS is present on the surface of the toner particles (claim 9 of Zhou) in addition to being present inside of the toner (claim 12, claim 13 of Zhou). Furthermore, the content of the POSS inside of the toner is from 0.5 to 20 percent by weight ([0041], claim 12, claim 13 of Zhou). This range overlaps with the range required by claim 6 of being 0.040 mass% or more and 0.800 mass% or less.
Zhou further teaches that the POSS compound or compounds are molecularly dissolved or dispersed in one or more of the polymer resins comprising the toner. Since they are dispersed, it can be assumed that the POSS compounds are in a particulate state. At least one of the R groups on the POSS molecule can be selected so that it enhances compatibility between the toner polymer(s)/resin(s) and the POSS molecule ([0039]). The POSS compound can be incorporated into the toner by any desired or effective method ([0042]). For example, when an optional shell is employed, the POSS compound can be admixed with the shell resin prior to admixing the shell resin with the aggregated particles. When no shell is employed, the POSS compound can be mixed with a toner resin prior to aggregation to form toner particles comprising the POSS compound with a toner resin ([0042]). Since Zhou teaches that the POSS is dissolved in the toner polymer resin, it is understood that the POSS is at least partially distributed in the resin and would therefore be expected to be present within the region extending up to 80% of the distance from the centroid of the toner as required by claim 1.
Although Zhou teaches specific examples of suitable waxes and resins, Zhou is silent to specifically teach the use of an ester wax and a styrene-acrylic resin in the experimental examples. However, Sugama teaches a toner containing a binder resin and a crystalline ester compound, wherein the crystalline ester compound has a linear-chain structure, and the binder resin contains a styrene-acrylic resin including a structural unit derived from an acrylic ester monomer represented by a general formula (1) ([0015]). The crystalline ester compound has two or more ester bounds and specific examples include a fatty acid diester compound, a crystalline polyester resin having three or more ester bounds ([0102]). In the example of crystalline ester compound A7, ethylene glycol distearate was produced from stearic acid as an acid component and ethylene glycol as an alcohol component ([0204], Table 1). The crystalline ester compound A7 had an SP value of 8.9 ((cal/cm3)1/2) (Table 1). 
The toner particles contain a wax as an internal additive, which functions as a mold release agent that facilitates fixing separation property and the like ([0123]-[0124]). When the solubility parameter value ((cal/cm3)1/2) of the wax is assumed to be SP(W), and the solubility parameter value of the crystalline ester compound is SP(E), the wax preferably satisfies SP(W)<SP(E), wherein the different between them is preferably 0.1 or more ([0125]). Although the solubility parameter of the wax differs depending on the solubility parameter value of the crystalline ester compound, SP(W) preferably falls within a range of 8.1 to 8.9, and more preferably falls within a range of 8.1 to 8.7. When SP(W) falls within the above ranges, it is possible to achieve satisfactory mold release property at the time of heat fixing ([0127]). Both ranges taught by Sugama for the SP value of the wax fall within the range required by claim 2 being 8.30 or more and 9.00 or less. 
The wax is not particularly limited as long as it is different from the crystalline ester compound. Specific examples include ester waxes such as stearyl stearate, behenyl stearate, behenyl behenate, and behenyl palmitate ([0132]). The content of the wax in the toner particles is preferably 1 to 30% by mass, and is more preferably 5 to 20% by mass. When in this range, it is possible to sufficiently obtain fixing separation property ([0134]). Both ranges taught by Sugama for the content of the wax in the toner overlap with the range required by claim 5 being 6.00 mass% or more and 16.00 mass% or less. The most preferably range taught by Sugama is almost identical to the range required by claim 5.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used a styrene-acrylic resin and a wax each having the properties disclosed in Sugama in the toner of Zhou, in order to improve the result effective variables taught by Sugama. Furthermore, it would have been obvious to optimize the SP value of the POSS of Zhou with the goal of perfecting the compatibility of the toner polymer(s)/resin(s). The skilled artisan would have been motivated to experiment with suitable ranges in order to perfect the result effective variables taught by the combination of the prior art. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737            

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/23/2022